McINNIS, Judge.
This is a suit to collect a life insurance policy for $5,000 on the life of Henriette Dufour Mayeux, mother of plaintiff, in which policy of insurance plaintiff is the beneficiary.
After trial on the merits in the district court judgment was rendered rejecting the demand of plaintiff. A motion for a new trial was filed and overruled. An order for an appeal to this court was signed June 4, 1952, and the record has been lodged in this. court.
In this court defendant on November 10, 1952 filed a motion to transfer the appeal to the Honorable Supreme Court, for the reason that this court is without appellate jurisdiction to hear and determine this cause, and on November 18, 1952 defendant filed a motion to dismiss the appeal, or in *682the alternative to transfer it to the Honorable Supreme Court. On December 2, 1952 plaintiff filed a motion joining defendant in its motion to transfer the appeal.
The demand in this case is for $5,000 which clearly exceeds the jurisdiction of this court in this class of actions.
For this reason it is ordered that this appeal be transferred to the Honorable Supreme Court, on condition that the transcript be lodged in that court within 60 days from the date this judgment becomes final, otherwise the appeal will be considered dismissed. Costs of this court to be paid by plaintiff-appellant. All other-costs to await final determination of this cause.